Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 1 of 20




                                  buef_fq=?N?
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 2 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 3 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 4 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 5 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 6 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 7 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 8 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 9 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 10 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 11 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 12 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 13 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 14 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 15 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 16 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 17 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 18 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 19 of 20
Case 4:17-cv-03077 Document 38-1 Filed on 05/07/19 in TXSD Page 20 of 20
